SUMNER, J.
Plaintiff has brought suit to recover damages for an assault made upon him with a rake by the defendant. The jury brought in a verdict for the plaintiff in the sum of $500 and defendant has filed a petition for a new trial, the only ground urged at the hearing being that the damages awarded are excessive.
According to the testimony of the plaintiff, he went onto the grounds of a Mr. Bulcer, where the defendant was working, and demanded payment of an account of $1.50; that he threatened, if the amount was not paid, to have the defendant arrested and that he would take his cow away, and that after some words the defendant struck him on the head with an iron rake.
The defendant aclmitted striking the plaintiff, but said -that, after the plaintiff had called him vile names three times and had threatened him with a stick, he brought the rake down upon h's head.
The wound healed up in ten days and as far as appears the plaintiff did not lose any wages. He incurred a doctor’s bill, the amount of which was not testified to, but which would amount to not over $25.
The defendant was mild in his appearance and a laboring man, and the court is inclined to believe that the language of the plaintiff gave defendant some provocation for his act. The court thinks that $200 would be ample compensation for the plaintiff for his injuries and would serve as a sufficient deterrent for the defendant in the future.
Accordingly, the court grants the defendant’s petition for a new trial unless the plaintiff shall, in writing, within three days from the filing of this rescript, remit all of the verdict in excess of $200.